Citation Nr: 1717154	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-30 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to a rating in excess of 70 percent for depressive disorder.  

4.  Entitlement to service connection for peripheral vestibular disorder, claimed as loss of balance.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from July 1986 to June 1989.  He had many years of service in the Air Force National Guard that included periods of active duty from November 19, 2006 to May 25, 2007 and from August 12, 2008 to March 30, 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2013, the RO increased the Veteran's rating for his depressive disorder from 50 percent to 70 percent, effective from the August 2010 date of claim.  In March 2014, the Board rendered decisions on a number of issues and remanded the issues shown on the cover page to the RO for further development.  

Upon the Board's preliminary review of the record following receipt of the record in December 2016, it was unclear whom the Veteran wanted to represent him in his appeal.  Accordingly, the Board sent him correspondence seeking clarification.  Thereafter, in February 2017, the Veteran indicated that he wanted to represent himself in his appeal.  

The issue of service connection for peripheral vestibular disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

As noted by the Board in March 2014, the Veteran previously filed a claim for service connection for a back disorder, which was denied in a May 1996 rating decision.  However, as explained by the Board in March 2014, the more recent claim for service connection is not considered a claim to reopen, as the Veteran contends that the claimed disability is based in part on active duty service after the May 1996 rating decision.



FINDINGS OF FACT

1.  The Veteran's current sleep apnea is a known clinical diagnosis and was not manifest in service and is unrelated to service.  

2.  The Veteran's current low back disorder is lumbar spine degenerative disc disease which is a known clinical diagnosis and was not manifest in service and is unrelated to service.  

3.  The Veteran's depressive disorder does not cause total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

2.  The criteria for service connection for obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

3.  The criteria for a disability rating in excess of 70 percent for depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The provisions of 38 C.F.R. § 3.317 permit service connection for certain disabilities due to undiagnosed illness. They provide that VA will pay compensation to a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, provided in part that such disability by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  The evidence shows that the Veteran is a Persian Gulf Veteran.  

The Veteran has asserted that his conditions were incurred coincident to combat service in Iraq.  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a Veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat Veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304 (d).  38 U.S.C.A. § 1154 (b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to service.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996).  38 U.S.C.A. § 1154 (b) does not establish service connection for a combat Veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").

In this case, the Veteran's service personnel records show that his specialties were in radio communications, a field that could put him in combat situations.  He has provided no particulars as to combat and how it might have affected him, as it concerns the claims at issue, other than to state:  "I contend the claimed conditions were incurred coincidental to my COMBAT ACTIVE SERVICE DURING IRAQ (OIF)"; and he has quoted the provisions of 38 U.S.C.A. § 1154(b).  Nevertheless, all of his statements (reported below) as to what happened during service are being accepted as true, for the purposes of this decision. 

Obstructive sleep apnea

After reviewing the record, the opinion of a December 2014 VA neurology examiner was that service treatment records are silent for reference to any of the clinical symptoms usually associated with sleep apnea, such as loud snoring, choking while sleeping, or falling asleep while driving.  As noted in the Board's 2014 remand, in a June 2009 (post-service) Post-Deployment Health Reassessment the Veteran provided a positive response to having problems sleeping or still feeling tired after sleeping.  The 2014 opinion provider/examiner noted that outpatient treatment records are silent for any complaints or symptoms associated with sleep apnea until about the end of 2010, when the Veteran told his physician about his wife's complaints.  The Veteran was then evaluated for sleep apnea after his wife told him he was snoring too loudly and that she could not sleep.  This happened about 1 1/2 years or more after he returned from his last deployment.  

With respect to the complaints found on the Veteran's June 2009 post-deployment health assessment with regard to sleep and tiredness the next day, the opinion provider noted that these problems were "mostly due to the type of work shifts Veteran had during his deployment."  As verbalized by the Veteran to the VA examiner in December 2014, he had 12-hour night shifts during service, from 7pm to 7am.  For these reasons, the examiner concluded that it was less likely than not that the Veteran's current sleep apnea was incurred in or caused by service.  

In light of the competent evidence, which is all negative concerning onset in service and nexus to service, service connection is not warranted for the Veteran's sleep apnea on a direct service connection basis.  Furthermore, sleep apnea is a known clinical diagnosis, as noted by the 2014 examiner (who provided obstructive sleep apnea as a diagnosis with a diagnostic code) and there is nothing in the record to suggest, nor does the Veteran contend, that it is a medically unexplained chronic multisymptom illness, so service connection cannot be granted on the basis of the Veteran's service in the Persian Gulf pursuant to 38 C.F.R. § 3.317.  

Back disorder

In June 1995, the Veteran claimed that he had back pain from 1989 to present.  Service treatment records are silent for reference to back problems, including in May 1991, when the Veteran denied ever having recurrent back pain.  The Veteran was seen by VA in October 1993, with an impression of low back pain after complaining that he had had it for a few days.  In December 1994, myositis was assessed in association with complaints of tenderness at the level of T8-10.  In June 1995, the impression was low back pain after the Veteran complained of low back pain for 1 week.  

In August 2010 the Veteran reported that he had a back condition as a result of his tour in Iraq.  As noted by the December 2014 VA examination, at the time of a post-deployment health assessment in December 2008, the Veteran denied low back pain or injury.  The examiner also noted that at the time of a post-deployment health re-assessment in June 2009, the Veteran again did not report any deployment-related back pain or any concern related to it.  Instead, he rated his health as good and indicated that he had no condition or concern about back pain.  

The first time the record reflects the Veteran was treated for complaints of low back pain was at VA in late 2010, after service.  At that time, he reported that he suffered from back pain now and then.  Low back pain is listed as a problem in records after this, and in December 2012, the Veteran reported that he ran out of Flexeril which had helped for back pain.  In January 2014, the Veteran reported that he had had low back pain for several years, and that it started for no apparent reason.  He had handled heavy loads in Iraq but never complained of pain.  The low back pain was localized to his right lower lumbar area and lately was reaching the buttock, and was radiating into the right gluteus.  In February 2014, it was reported that the Veteran had chronic low back pain for over 4 years, with about 6 months of worsening to the right lower extremity.  

The VA examiner concluded in December 2014 that a 2008 injury reported to him by the Veteran, occurring when he carried and lifted heavy objects, appears to have been acute and transitory and to have improved within a short period of time, as there was no evidence in medical records that he continued complaining or receiving treatment for such condition (low back pain) soon after he was released from active service.  The examiner indicated that lumbar degenerative disc disease had been diagnosed in December 2013 by MRI, and that it is considered part of the normal aging process in patients (such as the Veteran) who were more than 40 years old.  In light of this evidence, the examiner concluded that the Veteran's lumbar degenerative disc disease is less likely than not caused by or a result of his service.  

Additionally, a VA examiner in September 2011, who diagnosed lumbar spine muscle spasm and lumbar paravertebral myositis stated that the Veteran's disability pattern is a disease with a clear and specific etiology.  [The Board in 2014 found that the 2011 examiner's opinion that the Veteran's spine disability was not related to service or an exposure event therein as there is no evidence in the medical literature that there is an etiological relationship between the diagnosed disease and a specific exposure event in service was not clear, so the Board will not rely on that aspect of the opinion in this decision].   

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current low back disorder, which the evidence shows includes lumbar spine degenerative disc disease as it was not manifest in service and is unrelated to service.  It is not shown in service, but rather, was first shown post-service, and the preponderance of the evidence indicates that it is unrelated to any incident of service, including the symptoms which the Veteran reported that he had in 2008 or any specific event experienced by the Veteran during his Southwest Asia service.  

To the extent that lumbar degenerative disc disease encapsulated arthritis, the preponderance of the evidence is against a finding that arthritis of the spine was manifest within one year of service so as to warrant service connection based on the presumptive provisions of 38 C.F.R. § 3.309(a).  In this regard, it is significant that the June 2011 X-rays did not include an impression of arthritis, but only muscle spasm.  Further, the Board finds that service connection for lumbar arthritis is not warranted based on continuity of symptomatology as the preponderance of the evidence is against a finding of continuous symptomatology since service.  It was not until several years after service that the Veteran sought treatment for back pain, and he reported in those treatment records that he had back pain "now and then."  See September 30, 2010 VA treatment record.  To the extent that the Veteran reports continuous back complaints since service, as such statements are inconsistent with the September 2010 statements to medical providers, they lack credibility.

No competent evidence indicates that a back disability is related to service, so the preponderance of the evidence is against the claim on the basis that a back disability later developed that is related to service.  The Veteran himself at times, as in January 2014, indicated that his back problems started for no apparent reason.  The most probative and persuasive evidence as to etiology is the opinion of the VA examiner in December 2014 who considered all of the relevant evidence and concluded that the Veteran's lumbar degenerative disc disease is less likely than not caused by or a result of his service, but instead, was due to the natural aging process.  Furthermore, degenerative disc disease is a known clinical diagnosis.  Also, as noted above, the 2011 examiner reported that the Veteran's back problems at that time had clear and specific etiology.  For these reasons service connection cannot be granted on the basis of the Veteran's service in the Persian Gulf pursuant to 38 C.F.R. § 3.317.  

While the Veteran may feel that his current sleep apnea and lumbar spine degenerative disc disease are related to service, these are complex medical matters which require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, his statements as to the etiology of these disorders carry less probative weight.

Rating greater than 70 percent for depressive disorder

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran appeals for a higher rating for his service-connected depressive disorder, which is rated as 70 percent disabling, under 38 C.F.R. § 4.130, Diagnostic Code 9434.  The General Rating Formula for Mental Disorders, under which it is rated, provides for a 70 percent rating when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Based on the evidence of record, the Board concludes that a rating in excess of 70 percent is not warranted for the Veteran's depressive disorder under the rating schedule, as the evidence shows that he does not have or nearly approximates total occupational and social impairment, and such is necessary for a 100 percent rating under the rating schedule.  On VA psychiatric examination in July 2011, the Veteran reported that he was doing well and continued to work as a teacher.  He was cooperative and had normal speech and thought content and processes and was oriented in all spheres.  No significant impairment in his social and occupational functioning was reported.  On VA psychiatric examination in November 2014, occupation and social impairment with reduced reliability and productivity best summarized his level of occupational and social impairment.  The Veteran described his marital relationship as bearable, and his paternal relations as good, and reported that he had no significant interpersonal relational difficulties.  The examiner indicated that his mood instability could limit his capacity to interact effectively and on a sustained basis, and that social interaction in a work environment that involved interaction with the public and responding appropriately to person in authority or cooperative behaviors involving coworkers could be limited.  

The SSA records assessed the Veteran with fair to intact memory functions, that he was able to sustain pace and attention for simple and detailed tasks, and that many of his limitations were only assessed as "moderate."  Further, the Board notes that SSA records assessed the Veteran as partially credible, finding that his statements about functional limitations due to his mental health "are somewhat credible, but not to the degree alleged per evidence reviewed."  It is clear based on the evidence of record, including that reported immediately above, that the Veteran's depressive disorder does not produce total occupational and social impairment.  

Other considerations

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected depressive disorder.  Under the Genera Rating Formula for Mental Disorders, all symptoms causing occupational and social impairment can be considered.  Thus, consideration of whether the Veteran's disability pictures exhibit other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, evidence of record indicates that the collective impact of the service-connected depressive disorder has not created such an exceptional circumstance as to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, there is no evidence of unemployability solely due to the disability at issue.  The Veteran reported during his 2014 VA mental health examination that he retired in July 2014 after 13 years of working as a teacher.  He reported that he retired due to his "physical limitations" [quotes in the examination report].  Further, the SSA found that the Veteran was not disabled as of October 2014 so as to warrant SSA disability benefits.  Accordingly, further consideration of TDIU is not warranted.

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached concerning his appeals.  


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to service connection for a thoracolumbar spine disability is denied.

A rating in excess of 70 percent for depressive disorder is denied.


REMAND

The Veteran contends that he has loss of balance due to his service in Iraq.  A November 2010 VA treatment record shows that he was prescribed dimenhydrinate for dizziness.  He was diagnosed with peripheral vestibular disorder on VA examination in November 2014, and the examiner at that time indicated that it had been diagnosed in September 2010.  To date, there is no medical opinion of record on the matter of whether the Veteran's peripheral vestibular disorder is related to his service in Iraq.  This is required pursuant to 38 C.F.R. § 3.159, as the Veteran has argued that it is due to his service in Iraq and there is a current disability.  As the examiner in November 2014 addressed the matter of secondary service connection (incompletely - aggravation was not addressed), as secondary to the Veteran's service-connected hearing loss or tinnitus, the Board will further develop that aspect of the Veteran's claim, in order to provide him with every consideration concerning his claim for service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Please obtain updated any VA and non-VA treatment records with respect to the remaining claim on appeal.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his peripheral vestibular disorder.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current peripheral vestibular disorder is related to service, to include his service in Iraq?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current peripheral vestibular disorder was aggravated by his service-connected hearing loss or tinnitus disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

The examiner should answer questions (a) and (b) separately, to help ensure that both are fully, clearly, and adequately answered, and should furnish detailed reasons for each opinion, specifically discussing any relevant medical evidence and principles.  A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


